Citation Nr: 0201673	
Decision Date: 02/20/02    Archive Date: 02/25/02

DOCKET NO.  01-07 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


INTRODUCTION

This veteran had active service from April 1951 to January 
1955.  The appellant is the veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2000 rating decision by the Department of 
Veterans Affairs (VA) San Diego, California Regional Office 
(RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable decision 
of the appellant's appeal has been obtained by the RO.

2.  The veteran died on April [redacted], 1999.  The death certificate 
lists the immediate cause of death as cardiac arrest, due to 
metastasis to the brain, due to renal cell carcinoma.  
Hypertension is also noted as a contributory factor in the 
veteran's death.  

3.  At the time of the veteran's death, service-connection 
was not in effect for any disabilities.  No service 
connection claim was pending at that time.

4.  There is no evidence of record showing that any cardiac 
disability, metastasis to the brain, or renal cell carcinoma 
began during or within one year after the veteran's 
separation from service.  



CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not established.  38 U.S.C.A. §§ 1110, 5103(A), 5107 (West 
Supp. 2001); 38 U.S.C.A. §§ 1131, 1133, 1310 (West 1991); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.312 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of the Department 
of Veterans Affairs with respect to notice and the duty to 
assist.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  38 U.S.C.A. § 
5103A (West Supp. 2001); See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments were effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(b), which is 
effective August 29, 2001.  Except for the amendment to 38 
C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

Under the new legislation, the VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 
2001).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. § 
7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).  

The Board has considered the effect of this new legislation 
as it pertains to the appellant's claim and finds that no 
further development is necessary as to these issues.  The RO 
issued a letter to the appellant in September 2001, which 
outlined the requirements that pertained to the new law and 
provided the appellant the opportunity to respond 
accordingly.  The appellant supplied nothing further in the 
record; in a November 2001 stated, the appellant's 
representative, The American Legion, stated that arguments in 
support of her claim had been made.  There was nothing more 
forthcoming or any indication that further evidence existed 
to supplement the current record.  In addition, there is no 
indication that the Board's present review of the claim will 
result in any prejudice to the appellant.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).  

Factual Background

The veteran's death certificate reveals that the veteran died 
on April [redacted], 1999 from cardiac arrest (which caused death 
within minutes of onset), due to metastasis to the brain 
(with onset six months prior to death), due to renal cell 
carcinoma (duration of one year prior to death), with 
hypertension listed as a significant factor in the veteran's 
death.  A review of a copy of the veteran's service medical 
records (originals associated with the veteran's claims 
folder were fully damaged by fire and are illegible) reveal 
nothing in any manner pertinent to the appellant's current 
claim.  Private medical records from a University Medical 
Center dated in April 1998 disclose a diagnosis of renal 
cancer and a surgical procedure for retroperitoneal mass.  In 
a statement dated in September 2000 provided by a private 
medical doctor, it is noted that the appellant claimed that 
the veteran's death was due to exposure to Agent Orange while 
in Vietnam.  Nothing further was observed in that statement.

Analysis

The appellant, the veteran's spouse, seeks service connection 
for the cause of the veteran's death.  The prevailing law 
dictates that compensation may be awarded to a surviving 
spouse upon the service-connected death of the veteran, with 
service connection determined according to the standards 
applicable to disability compensation.  38 U.S.C.A. § 1310 
(West 1991); 38 C.F.R. § 3.5(a) (2001).  

Initially, the Board finds that service connection for the 
cause of the veteran's death is not established.  Direct 
service connection requires evidence of a current disability 
with a relationship or connection to an injury or disease or 
some other manifestation of the disability during service.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-
Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992)).  A disorder may be 
service connected if the evidence of record reveals that the 
veteran currently has a disorder that was chronic in service 
or, if not chronic, that was seen in service with continuity 
of symptomatology demonstrated thereafter.  38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  

Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  
Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 U.S.C.A. § 1133(c); 38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 C.F.R. § 
3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 
3.309(a) (2001) (listing applicable chronic diseases, 
including hypertension, brain hemorrhage, brain thrombosis, 
and cardiovascular-renal disease.)  In addition, a disability 
is service connected if it is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a) (2001).

The service-connected disability may be either the principal 
or a contributory cause of death.  38 C.F.R. § 3.312(a).  A 
disability is the principal cause of death if it was the 
immediate or underlying cause of death, or was etiologically 
related to the death.  38 C.F.R. § 3.312(b).  A disability is 
a contributory cause of death if it contributed substantially 
or materially to the cause of death, combined to cause death, 
or aided or lent assistance to producing death.  38 C.F.R. § 
3.312(c).
In this case, the death certificate reveals that the veteran 
died of cardiac arrest due to metastasis to the brain, 
ultimately due to renal cell carcinoma.  Hypertension is also 
noted as having contributed to his death.  

This appellant alleges that her spouse was exposed to Agent 
Orange while working as a civilian in Vietnam during 1967 and 
contends that his death is attributable to that exposure.  
Pertinent regulations state that a disease listed in 
38 C.F.R. § 3.309 (2001) associated with exposure to certain 
herbicide agents during a period of service in Vietnam, will 
be considered to have been incurred in service under the 
circumstances outlined in the regulations, even though there 
is no evidence of such disease during the veteran's period of 
active service.  38 C.F.R. § 3.307(a)(6)(i) (2001).  In this 
particular case, however, there is no evidence, no notations, 
diagnoses or clinical data otherwise of hypertension or renal 
cell carcinoma before, during, or within one year of the 
veteran's separation from service.  As indicated herein, the 
veteran separated from service in January 1955.  Moreover, 
other medical records associated with the veteran's claims 
folder are dated as of May 1998 and do not reveal any 
relevant treatment prior to April 1998, at which time the 
veteran underwent a nephrectomy.  

Overall, the record does not substantiate that the veteran's 
cause of death may be attributed to his period of active 
service.  With respect to allegations of exposure to Agent 
Orange in Vietnam, while there are travel records indicative 
of a temporary work assignment in Vietnam in 1967, the 
veteran was working in the capacity of a civilian at that 
time, having separated from service 12 years earlier in 1955.  
Thus, regulations as cited above relevant to exposure to 
Agent Orange while in Vietnam in this case simply are not 
applicable under these factual circumstances.  See supra 
38 C.F.R. § 3.307(a)(6)(i).  

Further, the RO attempted to obtain any pertinent medical 
evidence in support of the appellant's claim.  In a letter 
dated on September 21, 2001, the appellant was informed of 
the new law (VCAA) and given an opportunity to supply any new 
and additional evidence that might substantiate her 
contentions.  The RO deferred any further decisions so as to 
provide the appellant with ample time to provide supporting 
medical evidence.  The only additional medical evidence of 
record that the appellant has since provided is a statement 
by a private physician dated in September 2000 to the effect 
that the appellant claimed that exposure to Agent Orange 
contributed to her husband's death.  The physician offered to 
provide any pathology reports or other information that might 
prove helpful; however, nothing more has been associated with 
the claims folder.

Thus, in sum, there is no competent evidence of record to 
link the veteran's death with his period of active military 
service, or more specifically, to exposure to Agent Orange 
during a period of service.  Other than the veteran's service 
medical records, which as noted above are silent for any 
pertinent notations, findings, complaints, or medical 
evidence otherwise, the objective evidence of record fails to 
substantiate the appellant's allegations.  Moreover, the 
appellant has not provided or indicated that other medical 
evidence exists that might prove helpful in supporting her 
claim.  38 U.S.C.A. § 5107.

Therefore, there is nothing of record to support that a 
service-connected disability was the principal cause of the 
veteran's death or was etiologically related to his death.  
38 C.F.R. § 3.312(b).  Moreover, there is nothing to support 
that a service-connected disability was a contributory cause 
of death.  38 C.F.R. § 3.312(c).  Therefore, the Board finds 
that the preponderance of the evidence is against service 
connection for the cause of the veteran's death.  38 U.S.C.A. 
§ 5107.  



ORDER

Service connection for cause of the veteran's death is 
denied.



		
	V. L. Jordan 
	Member, Board of Veterans' Appeals



 

